        Case 1:20-cv-01473-CCC Document 24 Filed 01/06/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANA L. RICE-SMITH,                          :   CIVIL ACTION NO. 1:20-CV-1473
                                             :
                    Plaintiff                :   (Judge Conner)
                                             :
             v.                              :
                                             :
MISERICORDIA CONVALESCENT                    :
HOME, d/b/a MISERICORDIA                     :
NURSING & REHABILITATION                     :
CENTER,                                      :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 6th day of January, 2021, upon consideration of the report

(Doc. 22) of Magistrate Judge Martin C. Carlson, recommending that the court grant

defendant’s motion to dismiss Count I of plaintiff’s complaint for failure to state a

claim upon which relief may be granted, (see id. at 8-11), but that the court grant

plaintiff leave to amend to cure the factual deficiencies identified in her pleading,

(see id. at 11), and it appearing that plaintiff has not objected to the report, see FED.

R. CIV. P. 72(b)(2), and in fact has filed an amended pleading as suggested by Judge

Carlson, (see Doc. 23), and the court noting that failure of a party to timely object

to a magistrate judge’s conclusions “may result in forfeiture of de novo review at

the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing

Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter

of good practice, a district court should afford “reasoned consideration” to the

uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100

(3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself that
           Case 1:20-cv-01473-CCC Document 24 Filed 01/06/21 Page 2 of 2




there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following an independent review of the record, the court

being in agreement with Judge Carlson’s recommendation, and concluding that

there is no clear error on the face of the record, it is hereby ORDERED that:

      1.       The report (Doc. 22) of Magistrate Judge Carlson is ADOPTED.

      2.       Defendant’s motion (Doc. 12) to dismiss Count I is GRANTED.

      3.       Count I of plaintiff’s complaint is DISMISSED without prejudice and
               with leave to amend.

      4.       Plaintiff’s amended complaint (Doc. 23) is accepted in accordance with
               paragraph 3 above.

      5.       Defendant shall respond to plaintiff’s amended complaint (Doc. 23) in
               accordance with the Federal Rules of Civil Procedure.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania
